Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 18 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND

REAFFIRMATION OF PERFORMANCE UNDERTAKING

This Amendment No. 18 to Fifth Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is entered into as of July 2, 2013, among Dairy
Group Receivables, L.P., a Delaware limited partnership (“Dairy Group”) and
Dairy Group Receivables II, L.P., a Delaware limited partnership (“Dairy Group
II” and, together with Dairy Group, the “Sellers” and each, a “Seller”), each of
the parties listed on the signature pages hereof as a Servicer (each, a
“Servicer” and collectively, the “Servicers”), each of the parties listed on the
signature pages hereof as a Financial Institution (each, a “Financial
Institution” and collectively, the “Financial Institutions”), each of the
parties listed on the signature pages hereof as a Company (each, a “Company” and
collectively, the “Companies”), JPMorgan Chase Bank, N.A., as Agent (the
“Agent”), PNC Bank, National Association, as LC Bank, and Dean Foods Company, as
Provider (“Provider”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Fifth Amended and Restated
Receivables Purchase Agreement, dated as of April 2, 2007, among the Sellers,
the Servicers party thereto, the Financial Institutions, the Companies and the
Agent (as last amended by Amendment No. 17 thereto, dated as of March 8, 2013,
the “Existing Agreement,” and as further amended from time to time, the
“Receivables Purchase Agreement.”

R E C I T A L S:

WHEREAS, in connection with the Receivables Purchase Agreement, Provider entered
into each of (i) that certain Third Amended and Restated Performance
Undertaking, dated as of March 30, 2004, in favor of Dairy Group and (ii) that
certain Second Amended and Restated Performance Undertaking, dated as of
March 30, 2004, in favor of Dairy Group II (collectively, the “Performance
Undertakings”);

WHEREAS, the Sellers, the Servicers, the Companies, the Financial Institutions
and the Agent desire to amend the Receivables Purchase Agreement and Provider
desires to reaffirm its obligations under the Performance Undertakings, all as
more fully described herein.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendment to Receivables Purchase Agreement. Subject to the terms and
conditions set forth herein and upon satisfaction of the conditions precedent
set forth in Section 3 hereof, the definition of “Dean Credit Agreement” set
forth on Exhibit I to the Receivables Purchase Agreement is hereby amended and
restated as follows:

“Dean Credit Agreement” means that certain Credit Agreement, dated as of July 2,
2013 by and among Dean Foods Company, the lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, Bank of America,
N.A., as



--------------------------------------------------------------------------------

AMENDMENT NO. 18 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

syndication agent and CoBank, ACB, Credit Agricole Corporate & Investment Bank,
Raiffeisen – Boerenleenbank, B.A. “Rabobank Nederland,” New York Branch,
Suntrust Bank and Wells Fargo Bank, National Association, as co-documentation
agents, without giving effect to any amendment, restatement, modification,
refinancing or replacement thereof.

Section 2. Reaffirmation of Performance Guaranty. Provider acknowledges the
amendments to the Receivables Purchase Agreement effected hereby and reaffirms
that its obligations under each of the Performance Undertakings and each other
Transaction Document to which it is a party continue in full force and effect
with respect to the Receivables Purchase Agreement.

Section 3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date hereof upon the satisfaction of the following
conditions precedent:

(a) Amendment. The Agent shall have received, on or before the date hereof,
executed counterparts of this Amendment duly executed by each of the parties
hereto.

(b) Representations and Warranties. As of the date hereof, both before and after
giving effect to this Amendment, all of the representations and warranties
contained in the Receivables Purchase Agreement and in each other Transaction
Document shall be true and correct as though made on and as of the date hereof
(and by its execution hereof, each Seller Party shall be deemed to have
represented and warranted such).

(c) No Amortization Event or Potential Amortization Event. As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be continuing (and
by its execution hereof, each Seller Party shall be deemed to have represented
and warranted such).

Section 4. Miscellaneous.

(a) Effect; Ratification. The amendments set forth herein are effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed to (i) be a consent to any amendment, waiver or modification
of any other term or condition of the Receivables Purchase Agreement or of any
other instrument or agreement referred to therein; or (ii) prejudice any right
or remedy which the Companies, the Financial Institutions or the Agent may now
have or may have in the future under or in connection with the Receivables
Purchase Agreement or any other instrument or agreement referred to therein.
Each reference in the Receivables Purchase Agreement to “this Agreement,”
“herein,” “hereof” and words of like import and each reference in the other
Transaction Documents to the “Receivables Purchase Agreement” or to the
“Purchase Agreement” or to the Receivables Purchase Agreement shall mean the
Receivables Purchase Agreement, as amended hereby. This Amendment shall be
construed in connection with and as part of the Receivables Purchase Agreement
and all terms, conditions, representations, warranties, covenants and agreements
set forth in the Receivables Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.



--------------------------------------------------------------------------------

AMENDMENT NO. 18 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

(b) Transaction Documents. This Amendment is a Transaction Document executed
pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses. Each Seller agrees to reimburse the Agent and the
Purchasers upon demand for all costs, fees and expenses (including the
reasonable fees and expenses of Sidley Austin LLP, counsel to the Agent and the
Purchasers and the cost of rating the Commercial Paper by independent financial
rating agencies) incurred in connection with the preparation, execution and
delivery of this Amendment.

(d) Counterparts. This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

(e) Severability. Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

(Signature Pages Follow)



--------------------------------------------------------------------------------

AMENDMENT NO. 18 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

DAIRY GROUP RECEIVABLES, L.P.,

as a Seller

By:   Dairy Group Receivables GP, LLC Its:   General Partner

DAIRY GROUP II RECEIVABLES II, L P,

as a Seller

By:   Dairy Group Receivables GP II, LLC Its:   General Partner By:   /s/
Timothy A. Smith Name:   Timothy A. Smith Title:   President and Treasurer



--------------------------------------------------------------------------------

AMENDMENT NO. 18 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

CHARIOT FUNDING LLC,

as a Company

By:   JPMorgan Chase Bank, N.A. Its:   Attorney-In-Fact By:   /s/ Joel Gedroic
Name:   Joel Gedroic Title:   Executive Director

JPMORGAN CHASE BANK, N.A.

as a Financial Institution, LC Participant and as Agent

By:   /s/ Joel Gedroic Name:   Joel Gedroic Title:   Executive Director



--------------------------------------------------------------------------------

AMENDMENT NO. 18 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

NIEUW AMSTERDAM RECEIVABLES CORPORATION,

as a Company

By:   /s/ Bernard J. Angelo Name:   Bernard J. Angelo Title:   Vice President

COOPERATIVE CENTRALE RAIFFEISEN -

BOERENLEENBANK B.A.

“Rabobank International”, New York Branch, as a

Financial Institution and LC

Participant

By:   /s/ Christopher Lew Name:   Christopher Lew Title:   Vice President By:  
/s/ Dana Hartman Name:   Dana Hartman Title:   Executive Director



--------------------------------------------------------------------------------

AMENDMENT NO. 18 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

SUNTRUST BANK,

as a Company, Financial Institution, LC Participant

and as SunTrust Company Agent

By:   /s/ Michael Peden Name:   Michael Peden Title:   Vice President



--------------------------------------------------------------------------------

AMENDMENT NO. 18 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

MARKET STREET FUNDING LLC,

as a Company

By:   /s/ Doris J. Hearn Name:   Doris J. Hearn Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Financial Institution, LC Participant and LC Bank

By:   /s/ William P. Falcon Name:   William P. Falcon Title:   Senior Vice
President



--------------------------------------------------------------------------------

AMENDMENT NO. 18 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

DEAN FOODS COMPANY,

as Provider

By:   /s/ Timothy A. Smith Name:   Timothy A. Smith Title:   Senior Vice
President, Finance and Treasurer

DEAN DAIRY HOLDINGS, LLC, as a Servicer

SUIZA DAIRY GROUP, LLC, as a Servicer

By:   /s/ Timothy A. Smith Name:   Timothy A. Smith Title:   Senior Vice
President, Finance and Treasurer

ALTA-DENA CERTIFIED DAIRY, LLC, as a Servicer

BERKELEY FARMS, LLC, as a Servicer

COUNTRY FRESH, LLC, as a Servicer

DEAN EAST, LLC, as a Servicer

DEAN EAST II, LLC, as a Servicer

DEAN FOODS NORTH CENTRAL, LLC, as a Servicer

DEAN WEST, LLC, as a Servicer

DEAN WEST II, LLC, as a Servicer

GANDY’S DAIRIES, LLC, as a Servicer

GARELICK FARMS, LLC, as a Servicer

By:     Name:   Timothy A. Smith Title:   Senior Vice President, Finance and
Treasurer



--------------------------------------------------------------------------------

AMENDMENT NO. 18 TO FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AND REAFFIRMATION OF PERFORMANCE UNDERTAKING

 

LAND-O-SUN DAIRIES, LLC, as a Servicer

MAYFIELD DAIRY FARMS, LLC, as a Servicer

MIDWEST ICE CREAM COMPANY, LLC, as a Servicer

MODEL DAIRY, LLC, as a Servicer

REITER DAIRY, LLC, as a Servicer

SHENANDOAH’S PRIDE, LLC, as a Servicer

SOUTHERN FOODS GROUP, LLC, as a Servicer

SUIZA DAIRY GROUP, LLC, as a Servicer

TUSCAN/LEHIGH DAIRIES, INC., as a Servicer

VERIFINE DAIRY PRODUCTS OF

SHEBOYGAN, LLC, as a Servicer

By:   /s/ Timothy A. Smith Name:   Timothy A. Smith Title:   Senior Vice
President, Finance and Treasurer